Citation Nr: 1402960	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  11-02 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for adenocarcinoma of the prostate, status post radical retropubic prostatectomy, to include urinary incontinence (referred to as residuals of prostate cancer).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from August 1969 to June 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2012.  A complete transcript of the hearing is of record.   He testified that a grant of a 60 percent disability rating would fully satisfy his appeal. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

Although the Veteran did not file a formal claim for a TDIU during the course of this appeal, the Veteran asserted during the February 2012 hearing that he has been unable to work primarily due to urinary incontinence.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  In light of the Veteran's hearing testimony, the Board finds that the issue of entitlement to a TDIU is reasonably raised by the record and considered to be part of the Veteran's increased rating claim, as reflected on the first page of this decision.  

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. The service-connected residuals of prostate cancer are predominantly characterized by urinary incontinence.

2.  The residuals have manifested by the need to use absorbent appliances that must be changed more than four times a day.


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent, and no higher, for service-connected residuals of prostate cancer have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3 , 4.7, 4.10, 4.115a, 4.115b, 4.21, Diagnostic Code 7528 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Residuals of Prostate Cancer

In the present case, the RO granted the Veteran service connection for residuals of prostate cancer in an October 2008 rating decision, which is the subject of his appeal.  The RO assigned an initial disability rating of 40 percent effective July 18, 2008, the date of his claim.  In his appeal, the Veteran asserts that that he is entitled to a higher rating in light of worsening urinary incontinence requiring the use of absorbent appliances.  

The RO applied Diagnostic Code 7528 when evaluating the Veteran's disability rating.  Diagnostic Code 7528 pertains to residuals of prostate cancer as a malignant neoplasm of the genitourinary system. Id.  A 100 percent evaluation is warranted for malignant neoplasms of the genitourinary system under the express provisions of Diagnostic Code 7528, following cessation of surgical, x-ray, antineoplastic chemotherapy or another therapeutic procedure, and shall continue with a mandatory VA examination at the expiration of six months.  If there is no evidence of record that shows any local recurrence or metastasis, the Veteran is to be rated on the residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  Since the Veteran did not apply for service connection due to residuals of prostate cancer more than a year after his prostatectomy, and the absence of evidence regarding active cancer, the RO focused its decision on the residual effects of the cancer as a voiding dysfunction, the predominant residual effect noted by the Veteran.  While there are multiple rating categories for residuals of prostate cancer involving urinary issues including urinary frequency, obstructed voiding, and urinary tract infection, those allow for disability ratings either at or below the Veteran's current rating.  Accordingly, the Board will focus its discussion on the ratings involving void dysfunction, which allows for a higher 60 percent rating.  

Analysis

Based on the Veteran's hearing testimony and submitted evidence, the Board finds the Veteran's urinary incontinence most closely approximates a 60 percent rating.  A 60 percent disability rating for a voiding dysfunction requires continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times a day.  38 C.F.R. § 4.115a.   In assessing the severity of the Veteran's urinary incontinence, the Board relied on the Veteran's hearing testimony, a diary of the Veteran's urinary frequency, and medical evidence, where applicable.  

In connection with the Veteran's initial claim, he underwent a VA genitourinary examination in August 2008.  At the time, the Veteran reported the need to urinate every 60 to 90 minutes precipitated by stress and a general urge to go to the restroom.  Although the Veteran did not report any urinary tract infections, lethargy, weakness, anorexia, or significant weight changes as a result of his increase urinary frequency, he reported that it interfered with his job as a laborer.  He told the examiner that he frequently had to stop working to go to the restroom, and would limit travel and social interactions due to his constant need to urinate.  When the Veteran ventured outside his home, he used two to three absorbent appliances, but did not use any while at home or at work due to his close proximity to a restroom.  

Since that August 2008 examination, the Veteran's urinary frequency and use of absorbent appliances has increased and his ability to engage in activities outside his home has decreased.  The Veteran's urinary frequency diary recorded nearly a week of data from 2012.  On average, the Veteran woke up three to five times each night to urinate.  During the day time, he would have to go to urinate every one and two hours throughout a given day with persistent urine leakage resulting in wetting his pants despite the use of absorbent appliances.  When he ventured outside his home, he reported having to change his absorbent appliances between five and six times, which exceeds the minimum four times necessitated by the 60 percent disability rating.   

The Veteran's increased incontinence has also caused issues with sustained employment.  Although he was involuntarily laid off in December 2008, the Veteran reports he is unable to return to the workforce because of his need to take frequent breaks due to his urinary incontinence.  

The Board finds the totality of the record supports an increased disability rating to 60 percent, which fully satisfies the Veteran's appeal.  

The Board considered the applicability of other diagnostic codes for rating the Veteran's disability, but finds that none apply.  There are no other diagnostic codes that fit the description of the service-connected residuals of prostate cancer other than contemplated in this appeal.   

As a full grant of the Veteran's claim, the Board finds a detailed discussion of VA's various duties to notify and assist is unnecessary.  Any potential failure of VA in fulfilling these duties is a result of harmless error. 


ORDER

A 60 percent disability rating for the Veteran's service-connected residuals of prostate cancer is granted, subject to the laws and regulations governing the award of monetary benefits.





[Continued on Next Page]
REMAND

The Board finds that the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, which must be first adjudicated by the Agency of Original Jurisdiction. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and his representative a VCAA notice to explain what is necessary to substantiate a claim for TDIU including evidence the Veteran must provide, and what information or evidence VA will attempt to obtain on his behalf.  The Veteran and his representative should be provided with an opportunity to respond. 

As part of the development, the RO/AMC should ask the Veteran to complete a VA Form 21-8940, specifically documenting any employment he has held since December 2008.  Then, follow up with any employers he identifies as to the circumstances of his employment.

2. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC must adjudicate a claim for total disability rating based on individual unemployability (TDIU) as a result of the Veteran's service connected disabilities.  If the claim is denied, provide the Veteran and representative with a supplemental statement of the case that includes the regulations governing TDIU claims and afford them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


